Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 10/02/2020 has been entered and considered by the examiner.
Drawings
The drawings filed on 10/02/2020, has been accepted for examination.  

Allowable Subject Matter
Claims 1-10 are allowed. 
As to claims 1 and 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a processor configured to detect a foreign substance based on an inspection region image acquired by excluding a non-inspection region image, which is an image of the non-inspection region, from the image output from the sensor, wherein the non-inspection region image includes a first part generated by light from a predetermined part of the non-inspection region of the inspected object and a second part whose pixel value is continuous from a pixel value of the first part, and the processor specifies the second part based on a fact that the pixel value of the second part is continuous from the pixel value of the first part, in combination with the rest of the limitations of the claim. Claims 2-9 are allowable by virtue of their dependency.  
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the non-inspection region image includes a first part generated by light from a predetermined part of the non-inspection region of the inspected object and a second part whose pixel value is continuous from a pixel value of the first part, and the processor specifies the second part based on a fact that the pixel value of the second part is continuous from the pixel value of the first part, in combination with the rest of the limitations of the claim.

The closest prior art references of Otani et al. (2016/0018340 A1A1), Maeda (2006/0273267 A1) discloses a foreign substance inspection apparatus/method that inspects the presence/absence of a foreign substance on an inspected object which includes an inspection region and a non-inspection region arranged outside the inspection region. 
However, Otani and Maeda fail to disclose, teach or suggest wherein the non-inspection region image includes a first part generated by light from a predetermined part of the non-inspection region of the inspected object and a second part whose pixel value is continuous from a pixel value of the first part, and the processor specifies the second part based on a fact that the pixel value of the second part is continuous from the pixel value of the first part, as claimed and as specified in the present application specification.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a foreign substance inspection apparatus that inspects the presence/absence of a foreign substance on an inspected object which includes an inspection region and a non-inspection region arranged outside the inspection region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886